Citation Nr: 0829319	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
ischemic optic neuropathy, claimed as an eye condition.  

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder and/or organic brain dysfunction, to 
include vascular dementia and a mood disorder, claimed as a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied claims of 
service connection for arthritis and vascular dementia with 
depressed mood, and determined that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for ischemic optic neuropathy.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in April 2006.  A transcript 
of his testimony is associated with the claims file.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder and/or organic brain 
dysfunction, to include vascular dementia and a mood 
disorder, claimed as a nervous disorder, was initially 
certified to the Board as "vascular dementia with depressed 
mood."  The Board recharacterizes the issue as reflected on 
the cover page to include the fundamental difference between 
a neurological impairment (organic brain dysfunction 
including dementia) and an acquired psychiatric disorder such 
as depression, nervousness and/or anxiety.

FINDINGS OF FACT

1.  In a December 2004 decision, the Board denied service 
connection for ischemic optic neuropathy.  

2.  Evidence submitted since the Board's December 2004 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim of service 
connection for ischemic optic neuropathy, claimed as an eye 
condition.

3.  Arthritis was not shown during service or for many years 
following discharge from service, and the preponderance of 
the medical and other evidence is against a finding that any 
current arthritis is related to any incident of service.  

4.  Neither an organic brain dysfunction, including dementia, 
nor any acquired psychiactric disorder, was first shown 
during service or for many years following discharge from 
service, and the preponderance of the medical and other 
evidence is against a finding that any current dementia or 
psychiatric disorder is related to any incident of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's December 2004 decision that denied service connection 
for ischemic optic neuropathy, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

2.  Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  Neither an organic brain dysfunction nor an acquired 
psychiatric disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

The notification also substantially complied with the 
specific requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006) by explaining what type of evidence was necessary to 
reopen the veteran's previously denied claim of service 
connection for an eye condition, including the reason for the 
Board's December 2004 denial of that claim.  

Although the notice did not specifically advise the veteran 
of the laws regarding the assignment of effective dates 
and/or initial ratings for any grant of service connection, 
no new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal, which includes a March 2006 letter explaining 
how VA assigns effective dates and initial ratings, provided 
all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  Although the 
veteran was not afforded VA examinations to determine the 
likely etiology of the dementia, psychiatric disorder, and/or 
arthritis, no such examinations are necessary in this case 
because there is no evidence of an in-service psychiatric 
disability, organic brain dysfunction, or arthritis, and the 
record does not reflect the presence of dementia, a mood 
disorder, or arthritis until many years after discharge from 
service.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

The veteran seeks to reopen a previously denied claim of 
service connection for ischemic optic neuropathy, claimed as 
an eye condition.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

At the time of the prior denial of service connection for 
ischemic optic neuropathy, in December 2004, the Board 
determined that there was no nexus between the veteran's 
current optic neuropathy and service.  Although the veteran's 
lay assertions regarding an in-service injury were considered 
credible and service medical records were deemed incomplete, 
the Board decision explained that no eye disability was shown 
for many years following discharge from service, and the 
current medical evidence of record established that the 
veteran's ischemic optic neuropathy was likely due to 
diabetes mellitus, a non-service-connected disability. 

The veteran currently reiterates the same lay assertions.  
That is, the veteran insists that he suffered an eye injury 
during service that has led to his current disability.  The 
veteran has not submitted new and material evidence to reopen 
the previously denied claim of service connection.  The 
evidence associated with the claims file since the last prior 
denial in December 2004 consists of VA medical records 
showing current ischemic optic neuropathy, as well as the 
hearing transcript reiterating the same assertions regarding 
the onset of his "eye condition."  This evidence, however, 
does not provide the required competent evidence of a nexus 
between the current disability and military service.  Thus, 
the additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It continues to show current disabilities, but 
without a nexus to service.  As such, it does not have any 
bearing on why the claim was previously denied; that is, it 
does not provide any medical basis to relate the veteran's 
current ischemic optic neuropathy to service.  In addition to 
the evidence being duplicative, the veteran's lay statements 
as to diagnosis or causation may not comprise material 
evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

Evidence submitted since the Board's December 2004 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for ischemic optic neuropathy.  New and material evidence has 
not been received since the Board's December 2004 decision 
and reopening the claim is not warranted.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The veteran seeks service connection for arthritis and 
vascular dementia with mood disorder.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis, or psychosis, to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records, which include a 
separation examination, are completely negative for any 
complaints, findings or diagnosis of arthritis, an acquired 
psychiatric disorder, or organic brain dysfunction.  

The first post-service complaints of arthritis and 
"nervousness" come from an April 1992 VA pension claim 
form.  A June 1992 VA general medical examination report 
indicated that the veteran had a history of acute pain in the 
shoulders, knees and elbows with severe arthralgias and 
cramps in his legs.  The diagnoses included degenerative 
joint disease and osteoarthritis.  A June 1992 orthopedic 
examination indicated paravertebral myositis, osteoarthritis 
and spondylosis of the spine with cervical and lumbar 
discogenic disease, severe generalized degenerative joint 
disease, and calcified peritendinitis of the right shoulder 
with partial frozen shoulder.  VA outpatient records also 
showed treatment for arthritis in 1992.

Based on the foregoing examination results, non-service-
connected pension was granted pursuant to a March 1993 rating 
decision.  The RO did not find, nor did the veteran contend, 
that his current disabilities were related to service.  

VA outpatient treatment records from 2003 show that the 
veteran complained of depressed mood, anxiety, and insomnia.  
A July 2003 note, in particular, indicated that there was no 
previous history of depression.  The diagnosis was anxiety 
and depression.  An October 2003 VA psychiatric consult 
indicated that the veteran complained of nervousness, poor 
sleep and unexpected crying spells.  The examiner noted that 
there was no brain imaging on file, but there was a history 
of right sided face numbing in May 2003 with slurred speech.  
The veteran had a private head computerized tomography (CT) 
scan, but the results were unknown.  The impression was 
elderly male with anxiety and depressive symptoms, and signs 
of mild cognitive impairment with possible cerebral vascular 
substrate.  

A May 2004 VA examination for the purposes of establishing 
entitlement to aid and assistance and/or housebound status 
indicated that the veteran was suffering from senile 
dementia.  Osteoporosis and degenerative joint disease of the 
spine were also noted.  

A July 2004 brain CT scan revealed old left lentiform nuclei 
lacunar infarction and intracranial vascular atherosclerotic 
calcification.  It was thereafter confirmed that the veteran 
had dementia, and the most probable diagnosis was Alzheimer's 
disease.  

At his personal hearing before a DRO at the RO in April 2006, 
the veteran testified that he developed emotional problems 
during service.  

In sum, the post-service medical evidence clearly shows that 
the veteran currently suffers from arthritis and dementia 
with depression.  

There is no evidence of record, other than the appellant's 
contentions, however, that his dementia, depression or 
arthritis are related to any disease or injury incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  See Washington v. Nicholson, 19 Vet App 
362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  In 
this case, the veteran is not competent to provide an opinion 
as to whether his emotional problems during service are 
related to his current dementia and/or depression or whether 
his current arthritis is due to in-service disease or injury, 
particularly given the fact that the service medical records 
are entirely negative for findings of arthritis, depression, 
dementia or any other psychiatric and/or orthopedic 
disability.

The credibility of the veteran's testimony and the lay 
statements must be weighed against the other evidence of 
record, including the objective findings showing no 
psychiatric disorder and/or orthopedic disability until at 
least 1992, almost four decades after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  When appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a psychiatric disorder, 
organic brain dysfunction and/or arthritis during service in 
this case is supported by affirmative evidence which tends to 
show that no such disability was incurred during that time.  
Such affirmative evidence consists of the separation 
examination report which showed no complaints of joint pain, 
anxiety, depression, panic, excessive worry, nightmares, or 
any other symptoms associated with a psychiatric disorder 
and/or an organic brain dysfunction, and/or arthritis, and a 
finding by the examiner that the psychiatric and orthopedic 
examinations were normal on clinical evaluation.  

Although the veteran insists that his current psychiatric 
disorder and/or arthritis had its onset during service, the 
fact remains that the service medical records are silent as 
to any complaints, findings or diagnosis of a psychiatric 
disorder, joint pain, arthritis or organic brain dysfunction, 
and the veteran has not provided any medical evidence dated 
prior to 1992 that shows complaints, findings or diagnosis of 
an orthopedic disability or psychiatric disorder.  This is 
affirmative evidence that the veteran did not develop a 
psychiatric disability, organic brain dysfunction or 
arthritis during active duty.  Moreover, even if he did 
experience acute periods of depression and anxiety during 
service, as he has stated, they are not necessarily the cause 
of his current psychiatric disorder.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002).

To warrant service connection, there must be a nexus between 
the veteran's current disabilities and his claimed in-service 
onset of nervousness and/or joint pain; and, although the 
veteran is competent to state that he has suffered from 
emotional instability and joint pain since service, this 
evidence must be weighed against the other evidence of 
record, which does not support the veteran's contentions.  

The preponderance of the evidence is against the claims of 
service connection for an organic brain dysfunction 
(dementia) and an acquired psychiatric disorder (mood 
disorder), and arthritis; there is no doubt to be resolved; 
and service connection for these disabilities is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  









ORDER

The appeal to reopen the previously denied claim of service 
connection for ischemic optic neuropathy, claimed as an eye 
condition, is denied.  

Service connection for arthritis is denied.  

Service connection for an organic brain syndrome and/or an 
acquired psychiatric disorder, including dementia and/or a 
mood disorder, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


